DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  (America Invents Act). As a result, Applicant is encouraged to review the AIA  in the MPEP. Applicant should also note that the wording, requirements, and statutes may have some subtle changes from actions and requirements prior to AIA .

Election/Restriction
Applicant’s election, without traverse, of Group II in the reply filed on June 29, 2022 is acknowledged.

Upon further consideration, claims 1 and 2 will be rejoined because the prior art for Group II covers claims 1 and 2 so there will be no burden to include these claims with the Group II examination. However, claims 3-5 will not be rejoined as the prior art used for Group II does not include the limitations in claims 3-5 as there will still be a burden to search for those claims.

Claims 3-5 and 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 29, 2022.


Claims Pending
Claims 1-2 and 6-9 will be examined on the merits.

 Drawings
The drawings, filed on March 16, 2021, have been approved.


Information Disclosure Statement
The Information Disclosure Statements filed on March 16, 2021 and October 6, 2021 have been acknowledged.

Petition for Colored Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.

Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).


Objections to the Specification
The disclosure is objected to because of the following informalities:  In FIGs. 17-32, paras 59-60, 63 and tables 5 and 6. Applicant should refer to cultivar names within single quotation marks, unless Applicant states “variety” or “cultivar” before the cultivar name, as this is the convention employed by the International Code of Botanical Nomenclature.  
 Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 5,418,211), Akram et al. (“Ascorbic Acid- A Potential Oxidant Scavenger and Its Role in Plant Development and Abiotic Stress Tolerance,” Frontiers in Plant Science, published April 26, 2017, Vol. 8, Article 613, pgs 1-17), Cho-Chun et al. (TW201822636A) and Gil et al. (2017/0349635 A1).

The claims are broadly drawn to a method for improving the drought tolerance and/or the chilling stress tolerance of a growing plant that comprises applying an antioxidant which is erythorbic acid and betaine, an osmolyte and where and composition is applied to the root zone of the plant grown in a soilless media.

Regarding claims 1-2 and 6-8, Shin et al. teach using a method for conditioning plants for hardiness against certain environmental stress such as improving drought tolerance or excessive cold (i.e. chilling stress tolerance) (col. 2, lines 29-32, 63-65). The composition is applied to the root zone of the growing plants by drenching regularly or prior to planting or the roots may be soaked directly in the solution (col. 2, lines 18-19; col. 3, lines 32-34). The aqueous solution (which reads on dissolved in water) contains betaine or proline (osmolyte) and isoascorbic acid (i.e. erythorbic acid) (antioxidant) and is applied to pepper plants (col. 3, line 2; Example 3).

Shin et al. does not teach the composition having a weight ratio relative to each other of from about 40:60 to about 60:40 or where the root zone of the plant is in a soilless growing media.

Regarding claims 1, 6 and 8, Akram et al. teach that AsA (ascorbic acid) is effective in improving stress tolerance in plants and exogenously applied AsA is to protect lipids and proteins against drought-induced adversaries (reads on drought tolerance), temperature extremes (reads on chilling tolerance) improve tolerance against abiotic stresses by enhancing plant growth, rate of photosynthesis, transpiration, etc. AsA can be applied via rooting medium (reads on root zone of growing plants). (see page 2, left col., 1st full para; page 3, right col., 1st para; page 8, left col., 1st para; right col., 2nd & 3rd paras; page 11, left col., 1st para).
Regarding claim 1, Cho-Chun et al. teach using betaine (i.e. osmolyte) and ascorbic acid (i.e. antioxidant) in the amount of 10-5,000 ppm (i.e. .01 to 5.0 g/L which reads on 0.5 g to 20 grams per liter) in a composition and applying it to plants as a method of increasing plant stress tolerance (reads on drought tolerance and chilling stress tolerance) such as drought and cold damage (page 1, paras 2-3). 

Regarding claim 9, Gil et al. teach using a mix of vermiculite and peat (reads on soilless growing media) to grow sorghum seeds in trays under semi-hydroponic conditions. The trays were transferred to conditions with low temperatures (which reads on chilling stress tolerance) (para 612).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to improve the drought tolerance and/or chilling stress tolerance of a growing plant by applying a composition containing an antioxidant and an osmolyte, such as ascorbic acid and betaine, to the roots of a growing plant as taught in the cited references. One would have been motivated use an antioxidant and an osmolyte in an aqueous solution and applying it to the root zone of a growing plant because this would improve plant stress tolerance mainly drought and/or chilling tolerance of a growing plant as taught in Shin et al., Akram et al., and Cho-Chun et al. Additionally, one would have been motivated to use the amounts as claimed of the antioxidant and osmolyte in order to obtain the desired results of improving drought tolerance and/or chilling stress tolerance of a growing plant as taught in Cho-Chun et al.

It would have been further obvious to modify the method and specifically use erythorbic acid (i.e. isoascorbic acid) for the antioxidant and betaine as the osmolyte as taught in Shin et al., which teach the effectiveness in conditioning the plant tissue for hardiness against environmental and handling stress such as excessive cold and drought. As taught in the cited references, antioxidants and osmolytes are known in the art to improve drought tolerance and/or chilling stress tolerance.

It would have been further obvious to modify the method by applying the aqueous solution containing the antioxidant and osmolyte where the plant is in a soilless growing media as taught in Gil et al. using vermiculite and peat because the advantages of a soilless growing media if one has limited access to land/soil, fewer pests/diseases, better water holding capacity, easier germination and increased aeration.  

Although none of the cited references teach having a weight ratio relative to each other of from about 40:60 to about 60:40 as claimed by the Applicant, one would have been motivated to use a ratio that would enhance the drought tolerance and/or chilling stress tolerance of a growing plant.    The adjustment of particular conventional working parameters such as a weight ratio is deemed to merely a matter of selection and routine optimization that is well within the purview of the skilled artisan. Accordingly, this type of weight ratio would have been no more than an effort to optimize results. It would have been customary for an artisan of ordinary skill to determine the optimal amount of a weight ratio in order to best achieve the desired results.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of weight ratio would have been obvious at the time of Applicant’s invention.

Additionally, Applicant is reminded that as stated in claim 1, the word “comprising” is understood to be open-ended suggesting unknown components that are included in the procedure. “Comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim. See MPEP 2111.03. The word “comprising” is understood to be open-ended suggesting unknown components that are included in the method. Therefore, the references disclose the limitations of the claimed invention regardless of the order of the method steps involved.

Moreover, by the teachings of the cited references, it is apparent that one of ordinary skill in the art would have a reasonable expectation of success in using the methods as taught in the cited references as it was commonly known in the art to use an antioxidant and an osmolyte to improve the drought tolerance and/or chilling stress tolerance and apply it to the root zone of the growing plant either in soil or using a soilless growing media. The prior art teaches the well-known components as claimed and would have been obvious to combine them to produce the claimed invention. 

Thus, the invention, as a whole, would be clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.   


Summary
No claim is allowed.


Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SUSAN MCCORMICK EWOLDT whose telephone number is (571)272-0981.  The Examiner can normally be reached on M-TH 5:30-4.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Shubo Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUSAN MCCORMICK EWOLDT/Primary Examiner, Art Unit 1661